Citation Nr: 1532634	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disorder, claimed as due to surgery performed on July 31, 2001 at the VA Medical Center (VAMC) in West Haven, Connecticut.  


WITNESSES AT THE HEARING ON APPEAL

The Veteran and P.I. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran's appointed representative was not at the hearing.  The Veterans Law Judge (VLJ) offered to postpone the hearing so that the Veteran could be represented; however, the Veteran declined that offer.

In June 2013, the Veteran's then-appointed representative informed the Veteran that she no longer represented the Veteran.  

In September 2013, the Board informed the Veteran of his options to choose representation as well as his options to decline representation.  The Board further informed the Veteran that if the Board did not hear from the Veteran or his appointed representative in 30 days, it would assume that the Veteran wished to represent himself.  The Veteran did not respond to that letter.  The Board will therefore proceed to review the appeal, as if the Veteran no longer desires representation.  

The Board previously remanded this matter for additional development in March 2014.  Pursuant to that remand, the Veteran was afforded a VA examination in June 2014.  The claim was remanded in January 2015 to obtain an addendum medical opinion.  The Board finds that there was substantial compliance with the Board's March 2014 and January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran developed temporary left arm weakness as a result of surgery at the Hartford VAMC in July 2001.

2.  The preponderance of the competent medical evidence reflects that left arm weakness was a reasonably foreseeable consequence of the 2001 surgical procedure, and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The VA treatment records have been obtained and associated with the claims file.  The Veteran has not identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

VA medical opinions were obtained in June 2014 and January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as the opinions were predicated on a full reading of the medical records in the Veteran's claims file.  The medical opinions considered all of the pertinent evidence of record, including the medical evidence and the Veteran's statements and provided complete rationales for the opinions stated, relying on and citing to the records reviewed.

The Veteran was afforded a Travel Board hearing in April 2013.  At that hearing, testimony was presented on the issues of compensation for a left shoulder disorder.  The Veterans Law Judge engaged in a colloquy with the Veteran and explained the requirement of medical evidence that the current left shoulder disability is related to treatment received at a VA hospital.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has obtained adequate medical opinions.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

A Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2014). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  
38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

The Veteran asserts that he incurred nerve and tendon damage of his left shoulder as a result of surgery at the West Haven VA Medical Center.  

A VA outpatient record dated in April 2000 reflects that the Veteran reported left arm pain.  An assessment of intermittent paresthesias of the left arm was noted.  

A pre-operative history and physical dated in July 2001 reflects that the Veteran was referred for severe left arm and neck pain with motor weakness ongoing for about a one year period.  Examination revealed motor weakness involving the deltoids, biceps, triceps and brachioradialis.  He had decreased biceps and triceps reflexes on the left compared to the right.  An MRI revealed significant multilevel foraminal stenosis and central stenosis secondary to ossification of the posterior longitudinal ligament.  It was noted that with main symptoms of radiculopathy but no myelopathy, posterior foraminotomies would likely be pursued with the aim of nerve root decompression.  

In July 2001, the underwent C4 laminectomy and C4-5, C5-6 and C6-7 left foraminotomies.   In the recovery unit, the Veteran reported no movement in the deltoid of his left arm and weak movement in his biceps and triceps.  His hand movement was 4/5.  Because of weakness in his left arm, the Veteran was started on a course of steroids.  Records noted that he tolerated it well, but there was no change in function of his left arm.  During his stay in the hospital, the Veteran received physical therapy for his left arm.  He was completely weaned off of steroids by the time of his discharge.  

On his first post-operative visit in August 2001, the Veteran reported significant pain in the C5/6 distribution of his left arm.  He reported that he had started physical therapy.  A physician noted that the Veteran had not regained motor function of his left arm.  Physical therapy was prescribed, and the Veteran was advised to follow up in six weeks. 

A report of an EMG completed in November 2008 noted an abnormal study.  An assessment of moderate to severe chronic left cervical 7-8 radiculopathy was noted.   

A VA physical therapy treatment note dated in July 2010 reflects that the Veteran complained of damaged nerves due to his surgery.  The Veteran reported sharp pain from his left shoulder down to his hand.  Assessments included pain, decreased range of motion, decreased strength and impaired function.  

A VA neurology assessment dated in November 2010 reflects that the Veteran was evaluated for left arm pain.  He reported that he had surgery in 2001 and had resultant left shoulder pain.  A physician diagnosed left shoulder hyperesthesia that seems to localize to C4, which corresponded to his surgery. The physician also noted that left-sided head, arm and leg hypoesthesia was not consistent with his back surgery.  An MRI and EMG were recommended.   

The Veteran had a VA examination in April 2014.  The examiner noted that the Veteran underwent back surgery in 2001 and awoke with numbness and tingling at C 6 and C7 and numbness and weakness down his left arm.  The Veteran reported that he had gone to physical therapy but had not had any progress.  The Veteran reported that he used a brace for strength.  He reported that he could not lift anything above shoulder level.  

In June 2014, an orthopedic specialist reviewed the claims file and provided a medical opinion.  The examiner indicated that the Veteran's report that he had no left arm pain prior to surgery were incorrect.  The examiner noted several entries in the VA treatment records prior to August 2001 which showed left arm complaints.  VA treatment records in April 2000, January 2001, June 2001 and May 2001 showed complaints of left arm pain and muscle weakness.  The examiner indicated that the range of motion of the Veteran's shoulder was not described in detail prior to the August 2001 surgery.  It was noted that his primary complaint prior to surgery was pain and weakness of the left arm and shoulder.  The examiner noted that the operative report was reviewed, and the examiner could not find errors in the report.  The examiner indicated that it did not describe adverse events, but post-operative notes showed  that the Veteran had continued pain in the left arm associated with weakness.  The examiner opined that it is at least as likely as not that the neck surgery led to a temporary increase in weakness in the left arm.  The examiner opined that there was no evidence of negligence or lack of proper skill or error in judgement by VA physicians.  The examiner noted that the Veteran had informed consent as best as could be determined, although the written or electronic consents were not available to the examiner.  

In April 2015, an AMC medical officer provided an addendum medical opinion which included a review of the consent form for the August 2001 surgery.  The examiner noted that the consent form informed the Veteran of the risk of arm weakness.  The examiner opined that the neck surgery performed in July 2001 resulted in at least a temporary increase in neuropathy with increased weakness and decreased reflexes as delineated in a neurosurgery follow-up in August 2001.  The examiner opined that the Veteran's left shoulder disability, diagnosed as degenerative joint disease, is less likely than not the result of neck surgery in July 2001.  

The examiner opined that the Veteran's increased left arm disability is less likely than not the result of carelessness, negligence, lack of proper skill or an error in  judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The examiner further opined that the Veteran's additional disability of the left arm, which resulted from surgery in July 2001, assessed as at least a temporary increase in his neuropathy with increased weakness and decreased reflexes is the type of risk that would have been disclosed in connection with informed consent procedures.  The examiner indicated that the opinion was based upon a review of the VA medical records.  The examiner noted that a review of PubMed for degenerative joint disease of the shoulder and cervical decompression surgery found no items. 

At the Board hearing, the Veteran testified that a VA physician told him that she damaged his tendons and nerves during the surgery.  The Board acknowledges that laypersons are sometimes competent to provide opinions regarding medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is also competent to report what a physician said to him.  The Board does not find the Veteran's testimony sufficient to establish that there was carelessness or negligence in VA medical treatment.  The issue of whether there was negligence in VA medical treatment is a complex medical issue that requires specialized training for a determination as to causation, and is not susceptible of lay opinions.  Therefore, the Veteran's testimony as to what the doctor told him cannot be accepted as competent evidence sufficient to establish entitlement to compensation under 38 U.S.C.A. § 1151.   

The Board finds that the record shows that the Veteran had an additional disability of a temporary increase in left arm weakness.  The additional disability was not the result of carelessness, negligence, lack of proper skill or an error in  judgment or similar instance of fault on the part of the VA.  The Board finds that left arm weakness was reasonably foreseeable, as it was a risk that was disclosed to the Veteran prior to the surgery.  

The Board finds that left shoulder degenerative joint disease is not an additional disability resulting from the cervical spine surgery performed at the VA in July 2001.  

In light of the foregoing, the Board finds that the Veteran developed the additional disability of temporary increase in weakness of his left arm following cervical decompression surgery at a VA medical center in August 2001.  However, the preponderance of the competent medical evidence reflects that left arm weakness was a reasonably foreseeable consequence of the surgical procedure, and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 are not met, and the claim must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left shoulder disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


